DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communications filed on 10/30/2020. Claims 1-6 are pending, and likewise, Claims 1-6 have been examined. No response was received from the Pre-Interview Communication mailed 4/15/2022, and no interview was held.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 and 6 recite “the rate is less than 500 kHz” this broadens the scope of the claim from “1 kHz” in Claim 1 & 4. The claim would still require the rate to be less than 1 kHz, as this is recited in the claim from which they depend. Because there are no other limitations in Claim 3 and 6, they do not further limit the subject matter upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. “Classifying soundtracks with audio texture features” hereinafter Ellis, and further in view of Badami et al. “A 90 nm CMOS, 6 µW Power-Proportional Acoustic Sensing Frontend for Voice Activity Detection” hereinafter Badami, and further in view of Klemperink et al. “N-path filters and mixer-first receivers: A review” hereinafter Klemperink.

Regarding Claim 1:
	Ellis teaches a method for extracting information from acoustic signals, the method comprising: 5processing the received signals in an analog front-end circuit(Pg 5881, 3.1. Sound texture features, Ln 6-8, The signal is then broken into 18 subbands on a mel scale); 
converting the processed signals from the analog front-end circuit to digital signals by sampling at a rate of less than 1 kHz(Pg 5881, 3.1. Sound texture features, Para 2, Ln 5, Nyquist rate of 32 Hz); 
and processing the digital signals by a digital back-end classifier circuit(3.3. SVM classifier, Ln 6, We use support vector machines); 
wherein processing the received signals in the analog front-end comprises 10decomposing the received signals into frequency components using a bank of analog…. bandpass filters having different subband center frequencies(Pg 5881, 3.1. Sound texture features, Ln 6-8, The signal is then broken into 18 subbands on a mel scale).
Ellis does not teach receiving the acoustic signals by a microphone.
In the same field of sound classification, Badami teaches receiving the acoustic signals by a microphone(Pg 297, 1 LNA and Amplifiers, Ln 1-2, interfaced with passive microphone).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the Ellis with the microphone of Badami, as it would allow the system to capture sound input in a power efficient manner(Pg 295, Para 1, Ln 6-16).
Ellis does not teach N-path bandpass filters.
In the same field of signal processing, Klumperink teaches N-path bandpass filters(Pg 1, Fig 1, & Introduction, Para 2, Ln 4-5, N-path filters).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Ellis and Badami, with the N-path bandpass filters of Klumperink, as they are flexible with their programmability(Pg 1, Introduction, Para 2, Ln 4-8, & Pg 1, Abstract, Ln 5-7).

Regarding Claim 2:
The combination of Ellis, Badami and Klumperink teaches the method of claim 1, and Ellis teaches subband envelope signals(Pg 5881, 3.1.1 Sound texture features, Para 2, Ln 7, subband envelopes).
The combination of Ellis, Badami and Klumperink does not teach wherein processing the received signals in the 15analog front-end comprises direct down-converting the N-path filtered signals to baseband using analog passive low-pass mixers to produce subband envelope signals.
In the same field of signal processing, Klumperink teaches wherein processing the received signals in the 15analog front-end comprises direct down-converting the N-path filtered signals to baseband using analog passive low-pass mixers to produce subband envelope signals(Pg 2, Para 4, Ln 15-23, Fig. 3 …..a mixer with differential RF input…. VI+, VQ+, VI-, VQ- are now used as output…down convert to baseband….N-path filtering occurs at the RF-input. Pg 2, Para 3, Ln 10, passive mixers).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Ellis, Badami and Klumperink with the Down converting of the N-path signals using mixers of Klumperink, as they can offer high-linearity high-Q RF-filtering around a center frequency, which offers flexible programmability(Pg 1, Abstract, Ln 5-7).

Regarding Claim 3:
The combination of Ellis, Badami and Klumperink teaches the method of claim 1, and Ellis teaches wherein the rate is less than 500 kHz(Pg 5881, 3.1. Sound texture features, Para 2, Ln 5, Nyquist rate of 32 Hz).

Regarding Claim 4
Ellis teaches a device for extracting information from acoustic signals, the device comprising: an analog front-end circuit(Pg 5881, 3.1. Sound texture features, Ln 6-8, The signal is then broken into 18 subbands on a mel scale); 
25a digital-to-analog converter configured to sample at a rate of less than 1 kHz(Pg 5881, 3.1. Sound texture features, Para 2, Ln 5, Nyquist rate of 32 Hz); 
and S19-360/US21a digital back-end classifier circuit(3.3. SVM classifier, Ln 6, We use support vector machines); 
wherein the analog front-end comprises a bank of analog….bandpass filters having different subband center frequencies for decomposing the received signals into frequency components(Pg 5881, 3.1. Sound texture features, Ln 6-8, The signal is then broken into 18 subbands on a mel scale).
Ellis does not teach a microphone.
In the same field of sound classification, Badami teaches a microphone(Pg 297, 1 LNA and Amplifiers, Ln 1-2, interfaced with passive microphone).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the Ellis with the microphone of Badami, as it would allow the system to capture sound input in a power efficient manner(Pg 295, Para 1, Ln 6-16).
Ellis does not teach N-path bandpass filters.
In the same field of signal processing, Klumperink teaches N-path bandpass filters(Pg 1, Fig 1, & Introduction, Para 2, Ln 4-5, N-path filters).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Ellis and Badami, with the N-path bandpass filters of Klumperink, as they are flexible with their programmability(Pg 1, Introduction, Para 2, Ln 4-8, & Pg 1, Abstract, Ln 5-7).

Regarding Claim 5:
Claim 5 contains similar limitations as Claim 2, and is therefore rejected for the same reasons.

Regarding Claim 6:
Claim 6 contains similar limitations as Claim 3, and is therefore rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dehghani et al. (US-20190325899-A1)
Low Power speech detection device
Winiecki et al. (US-20190305803-A1)
N-Path filters and down-sampling mixers in a carrier aggregation transceiver.
Fernando et al. (US-20180358992-A1)
N-Path filters and mixers used in carrier aggregation.
Cho et al. “17.2 A 142nW Voice and Acoustic Activity Detection Chip for mm-Scale Sensor Nodes Using Time-Interleaved Mixer-Based Frequency Scanning”
Low power Voice activity detection device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658